Response to Amendment	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed on May 2, 2022.  Claims 39, 41-53, 55-58 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 39, 41-53, 55-58 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bousis et al (USPN. 2021/0287268).
 
Regarding method, apparatus and mediums claims 39, 46 and 53, Bousis discloses an apparatus for facilitating a transaction in relation to an item stored in a data item database comprising a plurality of data items, the apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to (fig. 2, items 20 and 22, par. 67, database 20 storing exchange items 22): 
	receive a select input from a user interface, wherein the select input is triggered by a user selection of a renderable data object via the user interface (fig. 2, user buyer and seller buying/selling exchange using storing exchange DB 20, see pars. 103 and 117, buyer request and verifications);
determine that the renderable data object associated with the select input is externally sourced (par. 117, accessing virtual marketplace to determine if the item is still available, note that the marketplace is externally sourced);
upon determining that the renderable data object is externally sourced, transmit a check availability signal (pars. 117 and 216, “retrieving… items 22 inventory information from the database 20);
receive an availability status signal in response to the check availability signal (pars. 117 and 216, item still available);
add a first security encryption to the check availability signal and the user identification credentials (par. 72 and 117,  user information and sale item is verified providing verification security and pars. 299 and 308, encrypting the information); 
(Note that pars. 299 and 308 encrypt user, sale item, sale/transaction and other related information therefore adding a plurality of encryptions on information or indication signal as claimed here on).
output an availability status to the user interface (par. 216, availability volume of items/products);
receive a confirm selection input from the user interface, wherein the confirm selection input is triggered by a further user selection of the renderable data object (par. 117, verifying purchase price, sale item still for sale, and buying/selling restrictions are met, see also pars. 302, 308 and 356, exchanging confirmed price);
add a second security encryption to a reserved indication signal (par. 117, selling and buying item restrictions met);
transmit a reserved status signal in response to the receiving the confirm selection input (fig. 6C, item 216, par. 356, updates inventory information regarding transaction portion);
add a third security encryption to a payment indication signal (par. 72 and 117,  user information and sale payment information/confirmation);
receive a payment indication signal (fig. 6C, item 214); and 
add a fourth security encryption to a fulfill status signal (pars. 72, 117 and 306-310, transaction complete); and
transmit a fulfill status signal in response to receiving the payment indication signal (fig. 6D, items 306-310, transaction complete).
  
47.  The apparatus of claim 46, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to further: add security encryption to the check availability signal, to the reserved status signal, and to the fulfill status signal (par. 308, encryption).

48. The apparatus of claim 46, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to further: parse security encryption of the availability status signal and of the payment indication signal (pars. 113 and 117, security and payment information processed and verified).

49. The apparatus of claim 46, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to further: receive a cancel user input, wherein the cancel user input includes a cancel selection of the renderable data object (fig. 12 item 524, par. 160, sale voided based on received request); transmit a cancel signal including an identified data item represented by the selected renderable data object to be cancelled (fig. 12 item 524, par. 160, sale voided based on received request); and determine a cancellation status of the user cancel selected renderable data object from a cancelling status signal (fig. 12, item 526, pars. 160-161). 

50. The apparatus of claim 49, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to further: receive a retrieve user input, wherein the retrieve user input includes a retrieve selection of the renderable data object (pars. 241 and 246, retrieve user EI purchase request); transmit a retrieve status signal including the identified data item represented by the selected renderable data object to determine a current status (par. 246, inventory is updated); receive a current status signal (par. 246, buyer request item is unavailable); and determine the current status of the user selected renderable data object from the current status signal (par. 246, updated inventory sent to buyer).

51. The apparatus of claim 46, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to further: transmit a hash reserve signal including a hash user input and the encrypted user identification; and receive a reserved signal indicating the data item as reserved using the encrypted user identification (pars. 308 and 372, encryption of user and transaction using hash)

52. The apparatus of claim 46, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to further: receive new user identification from the user (par. 245, verify and update user account); store the new user identification and encrypt the stored new user identification (par. 245, storing updated inventory with updated user account); and transmit a signal indicating the data item as reserved using the stored new user identification (figs. 6C and 6D, item 308, removing the item from marketplace and par. 246, item updated to unavailable).

Regarding method claims 41-45 and medium claims 55-58, they comprise substantially the same subject matter as rejected apparatus claims 47-52 above, and are therefore rejected on the merits.

Response to Arguments
Applicant's arguments filed 5/2/22 have been fully considered but they are not persuasive.  See remarks below.

Applicant alleges that Bousis fails to discuss the plurality of security encryptions.
Examiner disagrees.  The relevant portions of the rejection read,
“add a first security encryption to the check availability signal and the user identification credentials (par. 72 and 117,  user information and sale item is verified providing verification security and pars. 299 and 308, encrypting the information); 
(Note that pars. 299 and 308 encrypt user, sale item, sale/transaction and other related information therefore adding a plurality of encryptions on information or indication signal as claimed here on).
output an availability status to the user interface (par. 216, availability volume of items/products);
receive a confirm selection input from the user interface, wherein the confirm selection input is triggered by a further user selection of the renderable data object (par. 117, verifying purchase price, sale item still for sale, and buying/selling restrictions are met, see also pars. 302, 308 and 356, exchanging confirmed price);
add a second security encryption to a reserved indication signal (par. 117, selling and buying item restrictions met);
transmit a reserved status signal in response to the receiving the confirm selection input (fig. 6C, item 216, par. 356, updates inventory information regarding transaction portion);
add a third security encryption to a payment indication signal (par. 72 and 117,  user information and sale payment information/confirmation);
receive a payment indication signal (fig. 6C, item 214); and 
add a fourth security encryption to a fulfill status signal (pars. 72, 117 and 306-310, transaction complete); and
transmit a fulfill status signal in response to receiving the payment indication signal (fig. 6D, items 306-310, transaction complete)”.
As noted in the updated rejection, paragraphs par. 72 and 117 teach all type of  user information, sale item information and sale transaction information including verifying the information.  Additionally, pars. 299 and 308 encrypt all the information described in pars. 72 and 117, including user, sale item and sale/transaction information adding a plurality of encryptions on information or indication signal as claimed to provide a level of security.
As such, the allegation is not persuasive.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the field of data shopping/processing:
USPN. 2014/0052571 EBay, pars. 16 and 49
USPN. 2017/0278019 SAS, pars. 30, 33-35


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




July 26, 2022

/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2153